Citation Nr: 1514746	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  07-31 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a bilateral upper extremity disorder, to include radiculopathy or carpal tunnel syndrome, to include as due to service-connected chronic active cervical strain myositis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Counsel




INTRODUCTION

The Veteran served on active duty in the Army from October 1974 to March 1975, with subsequent service in the Army National Guard, including active duty for training (ACDUTRA) from September 24, 1994 to September 25, 1994.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The Board previously remanded this case for further development in December 2011 and November 2013.

The Board notes that evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's currently diagnosed bilateral upper extremity disorder, namely bilateral carpal tunnel syndrome, is not related to her military service and is not due to or aggravated by her service-connected cervical spine disability.


CONCLUSION OF LAW

The criteria for service connection for a bilateral upper extremity disorder, to include radiculopathy or carpal tunnel syndrome, to include as due to service-connected cervical spine disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a bilateral upper extremity disorder, to include radiculopathy or carpal tunnel syndrome, to include as due to service-connected cervical spine disability.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in December 2011 and November 2013, the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) to obtain all outstanding VA and private treatment records as well as provide the Veteran with a VA examination as to her bilateral upper extremity disorder.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the AOJ attempted to obtain all outstanding VA and private treatment records.  Additionally, the Veteran was provided a VA examination in December 2013 and a report of the examination was associated with her claims folder.  The Veteran's bilateral upper extremity disorder claim was most recently readjudicated in a December 2013 supplemental statement of the case (SSOC).  

Accordingly, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  



Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  In letters mailed to the Veteran in September 2006 and May 2008, VA satisfied this duty.  Although the May 2008 VCAA letter was provided after the initial adjudication of the claim, the Board finds that the Veteran has not been prejudiced by the timing of this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the AMC readjudicated the Veteran's claim in the July 2012 and December 2013 SSOCs.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

VA also has a duty to assist a claimant in the development of her claim. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate her claim and there is no reasonable possibility that further assistance would aid in substantiating this claim.  The evidence of record includes statements from the Veteran and other individuals, the Veteran's service treatment records, and postservice VA and private treatment records.  

The Veteran was afforded a VA examination in December 2013.  The examination report reflects that the examiner interviewed and examined the Veteran, reviewed her past medical history, reviewed her claims folder, documented her current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board notes that the Veteran has reported receiving private treatment from Dr. Linares, who performed the September 2006 EMG and possibly a June 2005 EMG.  The Board notes that following the November 2013 remand, the AMC sent the Veteran a letter dated November 2013 requesting that she submit a medical authorization form in order for the AMC to obtain outstanding private treatment records, to include records from Dr. Linares.  As evidenced by the claims folder, the Veteran did not provide a signed and dated medical authorization form in response to the November 2013 letter.    

Although the absence of the private treatment records from Dr. Linares is regrettable, the Board finds that VA adjudication of the appeal may go forward without these treatment records because the Veteran had an obligation to assist VA in the development of her bilateral upper extremity disorder claim by providing a signed and dated medical authorization form.  See Wood v. Derwinski, 1 Vet. App. 190. 192 (1991) ("the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence").  The Board's decision to not remand the appeal to obtain these records is supported by the fact that the AMC made a sufficient attempt to locate the private treatment records.  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of her claim.  She has retained the services of a representative.  She has not requested a hearing before a Veterans Law Judge for her service connection claim on appeal.

Accordingly, the Board will proceed to a decision.  

Service connection for bilateral upper extremity disorder

The Veteran contends that he has a bilateral upper extremity disorder that is related to her military service, to include a motor vehicle accident she sustained during a period of ACDUTRA or alternatively her service-connected cervical spine disability.

Pertinent legal criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection is warranted for an injury incurred or aggravated during a period of INACDUTRA (injuries also include acute myocardial infarction, cardiac arrest, or cerebrovascular accident).  38 U.S.C.A. § 101(24)(C) (West 2014); 38 C.F.R. 
§ 3.6(a) (2014).  In contrast, service connection may be granted for an injury or disease incurred or aggravated during a period of ACDUTRA. 38 U.S.C.A. 
§ 101(24)(B) (West 2014); 38 C.F.R. § 3.6(a) (2014).  

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including organic diseases of the nervous system, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  However, presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the Veteran's period of ACDUTRA is not appropriate.

Under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third Hickson element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); as discussed above, arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, in the instant case, because presumptive periods do not apply to periods of ACDUTRA and INACDUTRA, service connection via the demonstration of continuity of symptomatology is only applicable in the present case for the Veteran's period of active military service from October 1974 to March 1975. 

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2014); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Presumptive service connection

The record does not reflect medical evidence showing any manifestations of an upper extremity disorder during the one-year presumptive period after the Veteran's separation from active service.  On the contrary, the record does not reflect any complaints or findings consistent with a diagnosed upper extremity disorder until 2005 (more than 25 years after her separation from active service).  Accordingly, service connection is not warranted on a presumptive basis as to this claim.  38 C.F.R. §§ 3.307, 3.309.  

Having determined that presumptive service connection is not warranted, the Board's inquiry turns to whether service connection on a direct or secondary basis is warranted.  

Direct service connection

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) nexus.  See Hickson, supra.

As to Hickson element (1), the competent and probative evidence of record documents diagnosis of a bilateral upper extremity disorder, specifically bilateral carpal tunnel syndrome.  See, e.g., the December 2013 VA examination report.  Hickson element (1) is therefore satisfied.  The Board notes that the December 2013 VA examiner specifically reported that there is no electrodiagnostic evidence of bilateral cervical radiculopathy, and the remainder of medical evidence does not document such.

Turning to element (2), in-service incurrence of an injury or disease, the Veteran contends that her bilateral upper extremity disorder is related to her military service, specifically a motor vehicle accident she sustained in September 1994 during ACDUTRA.  She has submitted lay statements from other individuals such as F.C. and W.G. who have verified the accident.  

The Board initially notes that the Veteran's service treatment records during her period of active military service are absent complaints of or treatment for an upper extremity disorder.  However, her September 1994 motor vehicle accident during ACDUTRA is documented in her service treatment records.  At that time, the Veteran was treated for spine muscle spasms due to the motor vehicle accident wherein she was a passenger and the vehicle hit a wooden pole causing whiplash.  As her service treatment records document the in-service injury during her period of ACDUTRA, the Board finds that element (2) is satisfied.  

Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current bilateral carpal tunnel syndrome is related to her military service.

Specifically, the Veteran was afforded a VA examination in December 2013.  The VA examiner considered the Veteran's medical history, to include her motor vehicle accident during ACDUTRA as well as the Veteran's report that she has had severe and constant pain and numbness in both upper extremities since 2006.  After examination of the Veteran and review of her claims folder, the VA examiner diagnosed the Veteran with bilateral carpal tunnel syndrome concluded that it is less likely than not that the Veteran's bilateral carpal tunnel syndrome is related to her military service.  The examiner's rationale for her conclusion was based on her finding that the diagnosis of bilateral carpal tunnel syndrome in 2006 was several years after the motor vehicle accident in September 1994.  She further noted that the motor vehicle accident was related to the Veteran's cervical strain which is not related to her bilateral carpal tunnel syndrome.  

The December 2013 VA examination report was based upon thorough examination of the Veteran and analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the VA examiner's opinion is consistent with the Veteran's documented medical history, which is absent any report of symptomatology consistent with bilateral carpal tunnel syndrome for more than 25 years after active service and more than 10 years after ACDUTRA.  The examiner also noted the Veteran's motor vehicle accident during ACDUTRA which she determined to be less likely as not related to her current bilateral carpal tunnel syndrome.  

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion.  The Veteran has been accorded ample opportunity to present competent medical evidence in support of her claim.  She has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) [it is the claimant's responsibility to support a claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").
The Board notes that the Veteran, while entirely competent to report her symptoms both current and past, such as pain and numbness, has presented no clinical evidence of a nexus between her bilateral upper extremity disorder and her military service.  The Board finds that the Veteran as a lay person is not competent to associate any of her claimed symptoms to her military service.  That is, the Veteran is not competent to opine on matters such as the etiology of her current bilateral upper extremity disorder.  Such opinion requires specific medical training pertaining to neurological disorders and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has this medical training required to render medical opinions, the Board must find that her contention with regard to a nexus between her bilateral upper extremity disorder and military service to be of minimal probative value and outweighed by the objective evidence of record which does not support such a finding.  See 38 C.F.R. § 3.159(a)(1) (2014) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  As discussed above, 38 C.F.R. § 3.303(b) is not applicable to periods of ACDUTRA.  However, to the extent that the Veteran contends she has experienced symptoms relating to her bilateral upper extremity disorder since active service, the Board initially notes that she is competent to report such symptoms.  However, symptoms associated with a bilateral upper extremity disorder were not noted in her active service treatment records and were not documented in the record for more than 25 years after discharge from active service.  The Board therefore finds that statements regarding a continuity of symptoms since active service that resulted in the diagnosed bilateral upper extremity disorder, specifically bilateral carpal tunnel syndrome, are outweighed in probative value by the service treatment records and December 2013 VA examination.  Specifically, the service treatment records as well as the December 2013 VA examination contradict any assertion that bilateral carpal tunnel syndrome was manifested during active service.  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to active service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, element (3), nexus, is not met, and the Veteran's claim fails on this basis.  

Secondary service connection

In order to establish service connection on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between elements (1) and (2).  See Wallin, supra.

As discussed above, with respect to element (1), current disability, the competent medical evidence of record indicates diagnoses of bilateral carpal tunnel syndrome.  See, e.g., the December 2013 VA examination report.  Accordingly, element (1), current disability, is satisfied.  As noted above, the December 2013 VA examiner specifically reported that there is no electrodiagnostic evidence of bilateral cervical radiculopathy, and the remainder of medical evidence does not document such.  

Additionally, the Veteran is currently service-connected for a cervical spine disability.  Element (2) is therefore also satisfied.    

Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current bilateral carpal tunnel syndrome is due to or aggravated by her cervical spine disability.

Specifically, the Veteran was afforded a VA examination in December 2013.  After examination of the Veteran and review of her claims folder, the VA examiner diagnosed the Veteran with bilateral carpal tunnel syndrome and concluded that it is not caused by or aggravated by her cervical spine disability.  The VA examiner's rationale for her conclusion was based on her finding that carpal tunnel syndrome is an entrapment of the median nerve at the wrist level, and that it is anatomically impossible that a cervical problem causes or aggravates any problem at the wrist level.  As discussed above, the examiner also reported no findings of cervical radiculopathy.  

The December 2013 VA examination report was based upon thorough examination of the Veteran and analysis of her entire history.  See Bloom, supra.  

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of her claim.  She has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2014) [it is the claimant's responsibility to support a claim for VA benefits].

The Board notes that the Veteran, while entirely competent to report her symptoms both current and past, to include numbness and pain, has presented no clinical evidence of a nexus between her bilateral upper extremity disorder and her service-connected cervical spine disability.  The Board finds that the Veteran as a lay person is not competent to associate any of her claimed symptoms to her service-connected cervical spine disability.  That is, the Veteran is not competent to opine on matters such as the etiology of her current bilateral upper extremity disorder.  Such opinion requires specific medical training pertaining to neurological disorders and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training pertaining to neurological disorders required to render medical opinions, the Board must find that her contention with regard to a nexus between her bilateral upper extremity disorder and her cervical spine disability to be of minimal probative value and outweighed by the objective evidence of record which does not support such a finding.  See 38 C.F.R. § 3.159(a)(1), supra.  

Accordingly, the Veteran has not presented competent and probative evidence of a link between her bilateral upper extremity disorder and her cervical spine disability.  Element (3) of the required criteria for an award of service connection on a secondary basis is not met, and the Veteran's claim fails on this basis.  
 
Conclusion

For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral upper extremity disorder, to include as due to the service-connected cervical spine disability.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a bilateral upper extremity disorder, to include radiculopathy or carpal tunnel syndrome, to include as due to service-connected chronic active cervical strain myositis is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


